EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 07/21/2021 on Sheree L. Rybak, PhD.

The application has been amended as follows: 
Regarding instant claims 8 and 13:  replace [[4]] in line one with --7-- to change their dependency
Regarding instant claims 16 (lines 2&5);   18 (line 1);  20 (lines 2&5), and 21 (line 1):  replace “agents” in  the claims with --liquid crystals--


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application no. 14/206,932 filed 03/12/2014 (now US 9,945,738 B2), and names the 

Response to Amendment
The amendments and arguments/remarks filed on 05/21/2018 have been entered and fully considered.
Instant claims 1-3 have been cancelled.
Instant claims 4-23 are newly added.
Currently, instant claims 4-23 are pending.

Allowable Subject Matter
Claims 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention of the instant claims is a method for monitoring and/or controlling temperature in a microfluidic chamber that employs temperature sensitive agents, wherein the agents can be liquid crystals (see instant claims).  The method of the instant claims employs allowable elements from parent application no. 14/206,932 filed 03/12/2014 (now US 9,945,738 B2).  Previous references - US 2005/0201660 A1 (Grot et al.), see currently filed IDS – that is in the field liquid crystals sensing, disclose a photonic crystal sensor (abstract), wherein in one embodiment (fig. 11 and para. [0084]) photonic crystal sensors 1106-1109 are integrated on single substrate 1104 having channels 1120-1123 to allow differential measurements. Grot et al. further discloses the use of photonic crystals within channels for analysis (see above), and that temperature can be a source .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797